Citation Nr: 0422322	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  99-13 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder. 
 
2.  Entitlement to service connection for disability of the 
cervical spine.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.   
 
4.  Entitlement to an initial rating in excess of 40 percent 
for lumbosacral strain with degenerative disc disease. 
 
5.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 until 
November 1969.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Regional Office (RO) in Atlanta, Georgia.  
The veteran now resides within the jurisdiction of the VA 
Winston-Salem RO from which his appeal continues.

The Board points out that the issues of service connection 
for hearing loss, tinnitus and disability manifested by lower 
extremity radiculopathy which were previously on appeal were 
granted by RO rating decision dated in March 2004 and are 
longer for appellate consideration.

On of the issues in appellate status is entitlement to 
service connection for a disability of the upper extremities 
manifested by numbness.  Based upon current evidence, the 
Board finds that this issue is more appropriately stated as 
service connection for bilateral carpal tunnel syndrome.  The 
issues on appeal were remanded by a decision of the Board in 
January 2001.

The record indicates that the North Carolina Division of 
Veterans Affairs represents the veteran.  However, the VA 
form 21-22 is not of record.  This matter will be discussed 
in the Remand section of this decision.  

The issues of service connection for a gastrointestinal 
disorder and bilateral carpal tunnel syndrome and an 
increased rating for lumbosacral strain with degenerative 
disc disease will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The cervical spine disability is of service origin. 

2.  PTSD is primarily manifested by anxiety, depression, 
sleep impairment, intrusive memories, flashbacks, 
hypervigilance, startle response recurrent nightmares, 
diminished concentration, social isolation and avoidant 
behavior, problems with co-workers and authority figures, and 
difficulty in adapting to stressful circumstances with 
evidence of no more than reduced reliability, disturbances of 
motivation and mood, or difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 
(West 2002); 38 C.F.R. § 4.7, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board points out that there has been a significant change 
in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9) finding that that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In this instance, the appellant has been furnished the 
pertinent laws and regulations governing the claims, and what 
evidence the VA has in its possession in support of the 
claims in the May 1999 statement of the case, and the March 
2004 supplemental statement of the case.  In a letter dated 
in May 2003, the veteran was informed of the VCAA, what the 
evidence must show in order to establish his claims, what 
evidence the VA would obtain for him, and what evidence he 
could submit in support of the claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has also 
been afforded opportunities to submit information and 
evidence.  The record discloses that VA has met its duty to 
assist in substantiating his claims by requesting medical 
evidence from a number of physicians and scheduling VA 
examinations.  The case was remanded for further development 
in January 2001, and the appellant has been afforded two 
hearings on appeal and presented extensive testimony.  The 
veteran's representative has been given the opportunity to 
submit written argument and all identified pertinent evidence 
has been requested and/or obtained.  

The Board notes that the May 2003 VCAA letter was mailed to 
the appellant subsequent to the appealed rating decision in 
violation of the VCAA, and the VA has not specifically 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim as required 
by 38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service Connection.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A. § 1110 (West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 C.F.R. §§ 3.303, 
3.306 (2003).  

Service connection is also warranted where the evidence shows 
that a chronic disability or disorder has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).  
 
Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Factual Background 

The service medical records contain no reference to neck 
injury.  These records show that the appellant sustained 
injury to his low back after being thrown from his truck and 
pinned to the ground with heavy objects after striking a 
landmine.  At the time of the separation examination, the 
veteran reported that he had had back trouble since the 
injury, and had trouble lifting heavy objects and sitting for 
sustained periods.  The examination clinically evaluated the 
spine as normal.

On post service VA examination of the back in March 1972, it 
was noted that the appellant had normal neck motion without 
restriction.  There was evidence of discomfort in the 
lumbosacral spine.  By rating action dated in April 1972, 
service connection was granted for residuals of low back 
injury.  A claim for service connection for neck disability 
was received in January 1998.

Private clinical records dating from June 1986 show that the 
appellant complained of ongoing chronic multiple joint 
symptoms including neck pain and stiffness.

On VA examination in March 1998, the veteran provided a 
history of head injury a fractured sternum in a automobile 
accident in 1975, and subsequent back injury and increased 
pain pushing boxes at work between 1982 and 1983.  He stated 
that he currently had tingling and numbness in both upper 
extremities two to three years' duration.  Physical 
examination disclosed no abnormality of the cervical spine.  
Neurological evaluation was normal.  

Hearings were held at the RO in March 1999 and before the 
undersigned Veterans Law Judge in November 1999.  The veteran 
testified to the effect that he also injured his neck along 
with his back in the landmine accident in service and had had 
problems with it since that time, including radiating pain 
and numbness. 

Private clinical records dated between May and December 2000 
reflect that the veteran was seen for complaints of chronic 
neck stiffness and pain.  An X-ray of the cervical spine in 
May 2000 showed moderately severe degenerative disc disease 
and spondylosis at C5-6 and marked degenerative disc disease 
and spondylosis at C6-7.  

The appellant underwent an orthopedic and spine examination 
for VA compensation and pension purposes in April 2003.  The 
veteran rendered history of injury to the back and neck in 
service and stated that he had had chronic problems since 
that time.  His related that he now had pain, numbness and 
weakness of both upper extremities.  X-rays were performed.  
The examiner noted that the claims folder was reviewed and a 
comprehensive examination was accomplished.  In the report 
the examiner listed pertinent dates and information in the 
claims file relative to the veteran's cervical spine.  
Following the examination the diagnosis was neck pain 
secondary to cervical spondylosis, possibly cervical disc 
disease with bilateral radiculopathy was rendered.  

The examiner stated that the veteran had a moderate amount of 
cervical spondylosis with bilateral radiculopathy.  
Considering the veteran's age and injury the examiner opined 
that the neck injury was a progression of the injury that 
occurred during service and is therefore service connected.  
The examiner further stated that after reviewing the records 
and in view of the veteran's age, the neck injury is more 
likely than not secondary to the mine explosion.  It was 
added that symptoms relating thereto were definitely more 
advanced than would be found in a normal person of his age.

Analysis

Cervical Spine Disability

To summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury. However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992). The evidence does not show that the 
appellant possesses medical expertise and it is not contended 
otherwise.

In this regard the service medical records reflect that the 
veteran sustained significant trauma to the back in service.  
Although the clinical record indicates that initial symptoms 
were largely confined to the low back, the veteran has 
testified that he had been bothered by neck complaints since 
the injury in service.  The Board is aware that the first 
reference to neck problems was in 1986, many years after 
service.  However, the VA examiner in April 2003 prior to 
rendering an opinion thoroughly reviewed the evidence in the 
claims file.  The examiner opined that the neck disability 
and the associated radiculopathy of the upper extremities 
were related to the veteran's service.  This opinion was 
based in part of the degree of severity of the disability 
when viewed in conjunction with the veteran's age.  The Board 
finds that the preponderance of the evidence is in favor of 
the veteran's claims.  Accordingly, service connection for a 
disability of the cervical spine is warranted.  

Increased Rating PTSD

Factual background

The veteran underwent VA examination for PTSD purposes in 
March 1998.  He stated that nightmares of some Vietnam 
experiences bothered him a lot at times, and that he often 
woke up in a cold sweat, feeling scared, screaming and 
crying.  He stated that he had intrusive thoughts, and 
depression with thoughts of suicide.  The appellant related 
that he alleviated such symptoms by staying away and by 
himself in a camper for a few days.  He said that he tried to 
help others but wanted to be alone because too many people 
aggravated him.  It was noted that he had a startle reaction 
to noises and was very cautious, did not trust anyone, and 
checked things at night due to hypervigilance.  It was 
reported that he had never been hospitalized for this 
problem.  

The veteran stated that he used to drink heavily many years 
before, but seldom did at present, and could go many months 
without a drink.  He related that he had never used drugs.  
He indicated that he married once and it was still intact.  
It was noted that he was currently employed and had worked in 
wallpaper and painting for the last 18 years.  

On mental status examination, the veteran was observed to be 
neatly dressed.  Affect became constricted with some crying 
spells when talking about a best friend was killed shortly 
before departing from Vietnam.  The appellant exhibited 
slight stuttering and said he was an anxious person who did 
not like to talk too much.  He admitted to being depressed 
and said he had occasional flashbacks.  There was no 
psychomotor retardation.  Thinking was reported to be 
coherent, and fairly tight in association but with some 
paranoid content.  He said that he sometimes felt people were 
talking about him and that they thought he was a crazy 
Vietnam veteran.  The appellant related that he preferred not 
to take them seriously and that he went out into the woods by 
himself in a camper for a few days to cope.  He said that his 
family was good support.  It was reported that he had some 
diminished concentration but memory seemed to be good for all 
events.  An assessment of PTSD, moderate and chronic was 
rendered.  The examiner commented the veteran had moderate 
problems related to his social environment, and moderate 
occupational problems.  A global assessment of functioning 
(GAF) score of 60 was provided.

The veteran testified during his hearings in March 1999 and 
November 1999 that he had severe panic attacks.  He said that 
that he did not get along well with co-workers because he 
voiced his opinion too freely, and people told him he was 
crazy.  He said he lost control quite a bit, cursed out co-
workers and had even "gone off" on his supervisor the 
previous summer.  He said that he did not socialize much, 
worked seven days a week and that when he was home, worked on 
his house and yard a lot.  The appellant testified that did 
not engage in any recreational pursuits, but said that he and 
his wife did go out maybe once a month to dinner with their 
granddaughter.  The veteran related that he became very angry 
at his family at times, but said if he did not have them, he 
would think about killing himself.  He stated that his 
condition was getting worse.  

One of the veteran's co-workers wrote in a statement dated in 
July 1999 that the appellant was short-tempered and lost 
control very easily if annoyed by people or deadlines at 
work.  

Private clinical records dated in 2000 show that the veteran 
sought treatment for complaints that included anxiety, 
depression, insomnia, irritability, homicidal thoughts about 
a plant manager, diminished concentration and decreased 
energy.  Zoloft was prescribed.

The appellant underwent psychiatric examination for the VA in 
August 2003.  He stated that he had been placed on Zoloft 
during the past two years by a private general practitioner 
whom he had consulted at a time when he was feeling 'very 
hostile about everybody, including my own family.'  The 
veteran said that he was advised to schedule an appointment 
with a psychiatrist but had declined to do so because he got 
better on Zoloft.  It was noted that he had never had any 
significant involvement with alcohol or drugs.  He stated 
that lived with his wife of 32 years and one of his two 
children, along with granddaughters.  He said that his 
mother-in-law also lived in the home.  It was reported that 
his house kept him busy and that he could not sit and watch 
television.  He stated that he had to move constantly and had 
no social life.  It was noted that his wife managed family 
finances.  The veteran related that his sleep was poor and 
that he had crazy dreams.  He said that he could not stand 
looking at the news about Iraq.  

The veteran said that people at work thought he was crazy 
because he said things that he should not say and talked back 
to the boss.  He said he was a loner and that when he came 
from work he went to bed.  He related that he had no social 
outlets and did not engage in pursuits he once enjoyed.  The 
appellant stated that he found it difficult to perform his 
job and to deal with people.  He said that he was leaving his 
job in 2004 which he had held since 1980.

On mental status examination, it was reported that the 
veteran engaged in a long rambling story about a dream.  The 
examiner described the dream as very unusual.  The veteran 
was observed to be well oriented and he remembered three 
words after five minutes.  It was noted that the veteran made 
numerous mistakes in serial seven subtraction and was barely 
able to finish.  He remembered the last four presidents.  He 
admitted to some thoughts of suicide before he was started on 
Zoloft because he thought nobody cared.  He said that he 
currently felt depressed or used by people only occasionally.  
The veteran was reported to express vague ideas of 
aggression.  

It was noted that the appellant was ambivalent when asked if 
he heard voices.  He related that he was in the habit of 
drawing and doodling, an idiosyncrasy in which he said he 
connected circles 'trying to hide a nose or ears in the 
picture, just to occupy my mind.'  It was reported that there 
had been no panic attacks and no history of obsessive-
compulsive disorder.  Insight and judgment were found to be 
fair and he was determined to be competent to handle his 
benefits.  The examiner noted that the clinical record was 
reviewed. 

Following examination, a diagnosis of PTSD, moderate and 
chronic was rendered on Axis I.  An Axis II diagnosis of 
maladaptive personality traits characterized by perceptual 
distortions and eccentricities of behavior suggestive of 
schizotypal personality disorder was also provided.  A GAF 
score of 52 was noted.  The examiner commented that the score 
was due to a moderate amount of symptoms of PTSD that did not 
keep the veteran from working, but which had affected his 
achievement and productivity significantly.  It was added 
that his occupational problems appears to related to a 
concomitant host of manifestations of a physical nature, 
including the stomach and feet, which were currently under 
treatment.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  However, where an award of service connection for a 
disability has been granted and the assignment of an initial 
rating for that disability is at issue, as in this case, 
separate ratings can be assigned for separate periods of time 
based on the facts found.  In other words, the ratings may be 
"staged."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The veteran's PTSD is rated in accordance with 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 under a general rating formula 
for mental disorders.  Under that rating criteria, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003.

A 50 percent rating for PTSD is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003.

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, and frequent shoplifter) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).

The evidence shows that the veteran's service-connected PTSD 
is currently manifested by various symptoms including 
irritation, startle response, depression and anxiety, 
hypervigilance, sleep disturbance and reported nightmares, 
flashbacks and intrusive thoughts.  It has been indicated 
that his PTSD symptomatology is chronic in nature, that he 
has problems with co-workers and authority figures, and that 
there is some social withdrawal and avoidant behavior as a 
result thereof.  Private clinical records show that he has 
begun to receive clinical follow-up for his symptoms and has 
been prescribed medication.  He is noted to be somewhat 
estranged from others, and appears to have curtailed most, if 
not all of his pleasurable activities.  

The Board finds, however, that the evidence on the whole does 
not demonstrate the requisite clinical findings to satisfy 
the criteria for a 50 percent evaluation.  Upon clinical 
evaluation over the years, there have been no showing that he 
has symptoms consistent with flattened affect, 
circumstantial, circumlocutory, or stereotyped speech 
difficulty in understanding complex commands, or 
significantly impaired judgment, or abstract thinking.  
During the most recent VA examination he reported no panic 
attacks.  The record reflects that cognitive functioning is 
intact and that he has exhibited appropriate affect, although 
it was noted to have become constricted upon examination in 
1998.  No illogical or disturbed thought processes have been 
identified, and thinking has been reported to be coherent.  

The Board observes that while the appellant has voiced some 
indications of suicidal and/or homicidal ideation, it has not 
been noted that a definite plan exists.  The veteran has been 
found to be well oriented with fair insight and judgment.  
Some lack of concentration has been reported, but memory has 
been described as good.  There is no psychomotor retardation.  
The appellant is shown to be capable of taking care of his 
personal needs and self care and has been observed to be 
groomed when examined.  The evidence shows that he enjoys a 
close personal relationship with his family and goes out 
occasionally.  On VA examination in 2003, it was found that 
his PTSD had affected his achievement and productivity 
significantly, but that it did not keep him from working.

The Board also notes that VA examinations in 1998 and 2003 
provided GAF scores of 60 and 52 respectively.  These scores 
are indicative of moderate symptoms. This would appear to be 
consistent with the level of impairment contemplated by the 
currently assigned 30 percent evaluation.  

For the foregoing reasons, the Board finds that the veteran's 
psychiatric disorder have represented occupational and social 
impairment with no more than occasional decrease in 
reliability and productivity since the date of the grant of 
service connection for PTSD.  This level of impairment is 
consistent with the criteria for the current 30 percent 
evaluation for the disability.  Thus staged ratings are not 
warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For all the foregoing reasons, the claim for a rating in 
excess of 30 percent for service-connected PTSD must be 
denied.  In reaching the above conclusion, the Board has 
considered the benefit-of-the- doubt doctrine; however, as 
the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-57. 



ORDER

Service connection for a cervical spine disorder is granted.

An increased rating for PTSD is denied.


REMAND

Pursuant to a January 2001 Board remand, a VA 
gastrointestinal examination was conducted in April 2003 in 
which the examiner was requested to review the record and 
provide an opinion as to whether any current gastrointestinal 
disorder was related to service.  The Board finds that the 
examiner's opinion not completely responsive to the Board's 
request.  The examination also raises the question as to 
whether the PTSD aggravates the gastrointestinal disorder.  
Allen v. Brow439, 448-449 (1995).  

Thee veteran's service-connected lumbosacral spine disability 
may be evaluated pursuant to C.F.R. § 4.71a Diagnostic Code 
5293, which provides for the evaluation of intervertebral 
disc syndrome.  During the course of the appeal the rating 
criteria for intervertebral disc syndrome, under Diagnostic 
Code 5293, was revised. See 38 C.F.R. § 4.71a (2002); see 
also 67 Fed. Reg. 54345-54349 (August 22, 2002) (effective 
September 23, 2002). 

Under the revised criteria intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, which ever method results in the 
higher evaluation.  A maximum 60 percent rating is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months. A 40 percent rating is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months. A 20 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least 2 weeks, but less than 4 weeks, during 
the past 12 months, and a 10 percent rating is assigned with 
the incapacitating episodes having a total duration of at 
least 1 week, but less than 2 weeks, during the past 12 
months.

Note 1 of the revised criteria provides that for the purposes 
of evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the post appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

More recently, the rating criteria for disabilities of the 
spine, was further revised. See 38 C.F.R. § 4.71a (2003); see 
also 68 Fed. Reg. 51454-51458 (August 27, 2003) (effective 
September 26, 2003).

The veteran underwent a neurological examination of the upper 
extremities in April 2003.  Electromyogram and nerve 
conduction studies were interpreted as showing bilateral 
carpal tunnel syndrome, which the examiner related to the 
veterans repetitive movements of loading artillery shells on 
a daily basis.  The record shows that electromyogram and 
nerve conduction studies conducted by the VA June 1998 
revealed findings that were interpreted as showing no carpal 
tunnel syndrome involving the right wrist. As such the Board 
finds that additional development in this area is warranted.   

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO is requested to furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of the medical records pertaining 
to the surgery performed on the 
veteran's left wrist as referenced 
during the April 2003 VA examination and 
any other medical records not previously 
submitted that are pertinent to the 
remaining claims.  The RO should also 
furnish the veteran VA Form 21-22 
(Appointment of Veterans Service 
Organization as Claimant's 
Representative) for completion

2.  The claims folder should be referred 
to the same physician who examined the 
veteran in April 2003 for an addendum 
(if not available, to a VA 
gastrointestinal specialist).  Request 
the examiner to again review the claims 
folder an thereafter to render an 
opinion as to whether it is as likely as 
not that the veteran's current 
gastrointestinal symptomatology or 
disorders are related to service, 
specifically in service complaints and 
symptoms, irrespective of whether a 
gastrointestinal disease was diagnosed 
in service.  If no, whether it is as 
likely as not that the veteran's 
service-connected PTSD caused or 
aggravates any gastrointestinal 
disorders.  If aggravation is found, the 
examiner should offer an assessment of 
the extent of additional disability 
resulting from the aggravation.  If an 
additional examination or tests are 
desired they should be conducted.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  The RO should make arrangements 
with the appropriate VA medical 
facility for the veteran to be examined 
by a neurologist to evaluate the 
severity of the veteran's service-
connected lumbosacral spine disability.  
The examination report should include 
the following:

a.  In addition to an electromyogram 
(EMG) and nerve conduction studies 
(NCS), any other tests deemed necessary 
should be performed.  Range of motion 
studies should be performed, and the 
examiner is requested to state the 
normal range of motion of the 
lumbosacral spine.  The examiner should 
identify and assess any objective 
evidence of pain.  The examiner should 
indicate whether the veteran has 
ankylosis of the spine.

b.  The extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described. To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion. The examiner 
should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups.

c.  The examiner should specifically 
identify any evidence of neuropathy due 
to the service-connected disability, to 
include characteristic pain, 
demonstrable muscle spasm, and absent 
ankle jerk.  The examiner should render 
an opinion as to whether the 
intervertebral disc syndrome is 
productive of moderate, severe, or 
pronounced disability.  In the 
alternative, if neurological 
involvement is identified, the examiner 
is requested to identify the nerve and 
indicate whether the degree of 
paralysis is complete or incomplete. If 
incomplete whether the degree is 
moderate, moderately severe, or severe. 
In addition, the examiner should elicit 
a history concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment by 
a physician. The examiner should also 
provide an opinion concerning the 
impact of the disability on the 
veteran's ability to work.

The veteran's claims folder should be 
reviewed by the examiner prior to 
examination.  A complete rationale for 
any opinion expressed should be 
included in the examination report.

4.  The claims folder should be 
referred to the same physician (Dr. H. 
P. M.) who examined the veteran's upper 
extremities in April 2003 for an 
addendum (if not available, to another 
specialist).  Request the examiner to 
again review the claims folder and to 
comment on the electromyogram and nerve 
conduction studies conducted by the VA 
June 1998 as it relates to the etiology 
of the bilateral carpal tunnel 
syndrome, particularly involving the 
right upper extremity.  A complete 
rational for any opinion expressed 
should be included in the addendum.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims, to 
include consideration of the revised 
rating criteria for spine disorders 
effective in September 2003.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case, which includes 
the revised rating criteria for spine 
disorders effective in September 2003, 
and be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



